Citation Nr: 1437722	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-38 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial increased disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 2, 2013, and in excess of 50 percent from that date.  

2. Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.  

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities (PN), to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, to include service in the Republic of Vietnam (Vietnam) from January 1968 to November 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, continued the noncompensable disability evaluation for service-connected bilateral hearing loss, and denied service connection for peripheral neuropathy (also claimed as pain, numbness, and tingling in upper and lower extremities.  Also on appeal is a September 2009 rating decision, issued in October 2009 by the Atlanta RO, which granted entitlement to service connection for PTSD and assigned a 30 percent evaluation, effective August 19, 2008, the date of receipt of the claim.  

In a May 2013 rating decision, issued in June 2013 by the Atlanta RO, the disability rating for the Veteran's PTSD was increased to 50 percent, effective April 2, 2013, the dated of a VA examination, which is the date the facts showed that an increase in disability occurred.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


 
REMAND

In Written Brief Presentations dated in April 2014 and July 2014, the Veteran's representative argued that the medical evidence is not sufficiently developed to adjudicate the claim for service connection for PN, and the claim for an increased rating for bilateral hearing loss.  The Board agrees and finds that a VA examination and medical opinion should be obtained to address the nature and etiology of the Veteran's claimed PN, and a new VA examination and medical opinion should be obtained to address the nature and severity of the Veteran's service-connected bilateral hearing loss.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in a July 2014 Written Brief Presentation, the Veteran's representative indicated that there were outstanding VA treatment records pertaining to the Veteran's PTSD increased rating claim that must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to any treatment of the Veteran for PTSD, PN and HL.  Once obtained, the treatment records should be associated with the claims folder or the Virtual VA file.  Any negative responses should be documented in the record in accordance with 38 C.F.R. § 3.159(e) (2013), if appropriate.  

2. Arrange for the Veteran to undergo an appropriate VA audiology examination to determine the nature and severity of the bilateral hearing loss.  

A copy of this remand and all relevant medical records should be made available to the examiner, either in Virtual VA, or, if Virtual VA is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  

The examiner should review the entire claims file, including the Veteran's written assertions, along with a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  Specifically, the examination should encompass puretone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner should also comment on the functional effects of the Veteran's bilateral hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All opinions and conclusions expressed must be supported by a complete explanation.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

3. Also, arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any PN of the bilateral upper and lower extremities diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to (a) whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam; and (b) if the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service.  

(For the purposes of providing any opinion, the Veteran's exposure to herbicides, including Agent Orange, during service is presumed.)

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including the Veteran's hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. Then readjudicate the appeals.  If any claim remains denied, issue a Supplemental SOC to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



